DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7, 11, 13-17, 21, 23-24, 31, 33-37, 41-42 and 45-47 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 24-25, filed 05/25/2022, with respect to Claims  1, 4-7, 11, 13-17, 21, 23-24, 31, 33-37, 41-42 and 45-47 with respective to “wherein the wireless channel has a maximum allowed power level and wherein: the power level of the second wireless protocol signal is less than the maximum allowed 15power level; and the second power level of transmissions by the access point in the first portion of the wireless channel plus a power level of transmissions by the access point in portions of the wireless channel other than the first portion is less than the maximum allowed power level” and  “wherein: the carrier sense threshold of the legacy device is greater than or equal to the second power level minus a path loss between the access point and the legacy device; and a carrier sense threshold of the access point is greater than or equal to a power level of the second wireless protocol signal transmitted by the legacy device minus the path loss between the 25access point and the legacy device” have been fully considered and are persuasive. The rejections of claims 1, 4-7, 11, 13-17, 21, 23-24, 31, 33-37, 41-42 and 45-47 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-7, 11, 13-17, 21, 23-24, 31, 33-37, 41-42 and 45-47 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 
Hsieh et al. (US 2018/0062787 A1), which directed to a wireless communicating method includes: performing one resource unit allocation upon a channel; and allocating a first resource unit and a second resource unit in said one resource unit allocation to a station, wherein the first resource unit is different from the second resource unit; 
Marupaduga et al. (US 10,834,678 B1), which direct to systems and methods are provided for proactively determining downlink power for transmission to a wireless communication device. The system comprises an access point that is configured to transmit wireless downlink signals to a WCD using a first communication protocol and a second communication protocol. A processor collects at least one set of data, which may include historical and current data such as noise interference and GPS location. Then, the processor analyzes the at least one set of data, and determines an updated transmission power for each of the first communication protocol and the second communication protocol. Subsequently, the system proactively instructs the WCD to communicate to the access point the updated transmission power for each communication protocol; 
Wilhelmsson et al. (US 2019/0104482 A1), which direct to a network node is configured to receive a signal transmitted by a user device in the wireless communication network, measure a received power level at which the signal is received by the network node, determine, based on a predefined transmit power level of the network node, based on a predefined transmit power level of the user device and based on the received power level, a threshold power level for a clear channel assessment to be performed by the user device, and trigger transmitting an indication of the threshold power level to the user device.
None of these references, take alone or in combination, teaches the claims as, “wherein the wireless channel has a maximum allowed power level and wherein: the power level of the second wireless protocol signal is less than the maximum allowed 15power level; and the second power level of transmissions by the access point in the first portion of the wireless channel plus a power level of transmissions by the access point in portions of the wireless channel other than the first portion is less than the maximum allowed power level” and  “wherein: the carrier sense threshold of the legacy device is greater than or equal to the second power level minus a path loss between the access point and the legacy device; and a carrier sense threshold of the access point is greater than or equal to a power level of the second wireless protocol signal transmitted by the legacy device minus the path loss between the 25access point and the legacy device” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


June 3, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478